Exhibit 10.13

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered on November 6, 2019, and
is made by and between TEVA PHARMACEUTICAL INDUSTRIES LTD., an Israeli
corporation located at 5 Basel Street, Petach Tikwa, Israel, Company
No. 52-001395-4 (the “Company”, “Teva”), and Eli Kalif (“Executive”).

WHEREAS, the Company wishes to employ Executive as its Chief Financial Officer
(“CFO”), and Executive wishes to be so employed; and

WHEREAS, the parties have agreed on the terms pursuant to which Executive shall
serve as CFO, and wish to set forth such terms in this Agreement.

NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:

 

  1.

Term; Positions and Duties; Location

 

  1.1

The Company agrees to employ Executive, and Executive agrees to serve the
Company and its affiliates, subject to the terms and conditions of this
Agreement, for the period commencing on December 22, 2019 (the “Effective Date”)
and until the termination of this Agreement pursuant to Section 7 of this
Agreement (the “Term”).

 

  1.2

Executive shall report directly to the President and Chief Executive Officer of
Teva (“CEO”). Executive shall have all of the duties, authorities and
responsibilities customarily exercised by an individual serving as the CFO of a
company the size and nature of the Company. In addition, the Executive shall
have such additional executive duties and responsibilities as may be assigned to
him by the CEO.

 

  1.3

The Executive shall devote his full business time, attention, and efforts to the
performance of his duties under this Agreement and shall not engage in any other
business or occupation during the Term, including, without limitation, any
activity that (a) conflicts with the interests of the Company or its affiliates,
(b) interferes with the proper and efficient performance of his duties for the
Company or (c) interferes with the exercise of his judgment in the Company’s or
its affiliates’ best interests. Notwithstanding the foregoing, nothing herein
shall preclude the Executive from: (i) serving, with the prior written consent
of the CEO, as a member of the board of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations; (ii) engaging in charitable activities and
community affairs; (iii) speaking at meetings of business, charitable and civic
organizations; or (iv) managing his personal investments and affairs; provided,
however, that the activities set out in clauses (i), (ii), (iii) and (iv) shall
be limited by the Executive so as not to be in contradiction to any Company
policy and/or materially interfere, individually or in the aggregate, with the
performance of his duties and responsibilities hereunder or create a potential
business or fiduciary conflict.



--------------------------------------------------------------------------------

  1.4

During the Term, and as part of Executive’s position, Executive may be required
to serve as a director, officer or committee member of the Company and its
subsidiaries and affiliates (collectively, the “Company Group”), and the
fulfillment of such position shall not constitute an employer-employee
relationship between Executive and any such entity (other than the Company), and
notwithstanding any such position, Executive shall only be considered to be an
employee of the Company and shall not be entitled to receive any additional
compensation for serving in such additional position.

 

  1.5

Executive’s principal place of employment shall be at the Company’s principal
offices in Israel. However, Executive acknowledges and agrees that he shall be
required to travel abroad extensively on Company business.

 

  1.6

Executive acknowledges and agrees that no collective and/or special bargaining
agreement that might apply to the Company’s employees shall apply to Executive
in his capacity as an employee of the Company, unless required by applicable
Law.

 

  1.7

This Agreement and all compensation and benefits payable hereunder are subject
to the Company’s compensation plans and policies applicable to senior officers
or any successor compensation plans or policies, including the Company’s
Compensation Policy for Executive Officers and Directors adopted by the
shareholders at the 2019 annual general meeting of shareholders (the
“Compensation Policy”) and nothing herein shall derogate in any way from the
Company’s rights thereunder.

 

  2.

Base Salary

 

  2.1

The Executive’s gross annual base salary shall be 2,343,200 New Israeli Shekels
(the “Annual Salary”). The Annual Salary shall be divided by 12, and each such
1/12 shall constitute Executive’s monthly salary (the “Monthly Salary”) payable
in arrears in monthly installments. The Annual Salary shall be reviewed, from
time to time, by the Human Resources & Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”) and/or the Board of Directors.

 

  2.2

Executive hereby acknowledges and agrees that in light of his position and areas
of responsibility, which require a special degree of trust, and since he is part
of the Company’s senior management, the provisions of the Hours of Work and Rest
Law, 5711-1951, shall not apply to his employment.

 

  2.3

It is hereby agreed that only the Monthly Salary payable to Executive pursuant
to Section 2.1 shall constitute the basis for the calculation of all social
benefits granted to Executive pursuant to this Agreement (including
contributions and deductions related to the Insurance Arrangements (as such term
is defined below)) and for any other purpose or benefit plan for which
deductions are calculated based on a percentage of Executive’s salary.

 

2



--------------------------------------------------------------------------------

  2.4

The parties hereby acknowledge and agree that the compensation terms set forth
in this Agreement constitute fair consideration to Executive, given, inter alia,
his managerial responsibilities and obligations towards the Company and that the
Executive shall not be entitled to receive any other payment or compensation of
any kind beyond the Monthly Salary and the other payments and benefits specified
in this Agreement unless otherwise agreed between the Company and the Executive
in writing and approved as required by applicable Law.

 

  2.5

The Company shall pay or reimburse Executive for all reasonable out-of-pocket
business expenses incurred by Executive in performing his duties under this
Agreement, subject to presentation of appropriate supporting documentation and
in accordance with the expense reimbursement policy of the Company.

 

  3.

Annual Bonus

 

  3.1

For each fiscal year that ends during the Term, the Executive shall be eligible
to be considered for an annual bonus under the Company’s annual cash bonus plan
in accordance with the Compensation Policy (the “Annual Bonus”) and subject to
the sole discretion of the CEO, the Compensation Committee and the Board of
Directors, with a target amount equal to 100% of Executive’s Annual Salary. If
payable, the Annual Bonus shall be paid to the Executive at the same time as
annual bonuses are generally payable to other similarly situated senior
executives of the Company, subject to the Executive’s continuous employment
through the payment date. For the avoidance of doubt, Executive shall not be
eligible to be considered for Annul Bonus for 2019.

 

  4.

Equity Awards

 

  4.1

Sign-On Equity-based Award. Executive shall be granted a one-time award of
Restrictive Share Units (“Sign-On RSU”) in a total fair market value of U.S.
$250,000 at Grant Date, subject to (i) the Executive’s commencement of
employment with the Company, (ii) the terms of TPI’s 2015 Long Term Equity-Based
Incentive Plan (the “2015 Plan”) (including any applicable sub-plans and the
terms of the award agreement), (iii) the Executive’s acceptance of the award
agreement (iv) the Compensation Policy, and (v) any applicable law. The number
of RSUs shall be determined according to the fair value of RSU on or about the
Grant Date (as defined below), in accordance with the terms of the 2015 Plan and
the resolutions of the Compensation Committee and the Board, and based on
Company practice. The Sign-on RSU shall vest in equal installments on the second
(2nd), third (3rd) and fourth (4th) anniversaries of the Grant Date. The Sign-On
RSU will be granted on the Effective Date (or, if the Company is subject to a
blackout on the Effective Date, the first day of trading after the blackout
period ends) (the “Grant Date”).

 

3



--------------------------------------------------------------------------------

  4.2

Annual Equity-based Awards. During the Term, the Executive shall be considered
for equity-based compensation awards under the Equity Plan or any successor
equity compensation plan(s), at the sole discretion of the CEO, the Compensation
Committee and the Board of Directors. Any such awards shall be granted on such
terms and conditions as may be determined by the Compensation Committee and the
Board of Directors.

 

  5.

Executive Benefits

 

  5.1

During the Term, Executive (and, to the extent eligible, his dependents and
Beneficiaries (as defined below)) shall be entitled to participate in any and
all health, medical, dental, group insurance (including life insurance),
welfare, fringe benefits, perquisites and other employee benefit plans, programs
and arrangements that are generally available from time to time to similarly
situated senior executives of the Company and their dependents and Beneficiaries
(the “Executive Benefits”). Nothing contained herein shall be construed to limit
the Company’s ability to amend, suspend, or terminate any employee benefit plan
or policy at any time without providing the Executive notice, and the right to
do so is expressly reserved.

 

  5.2

Vacation. Executive shall be entitled to twenty three and a half (23.5) paid
vacation working days per calendar year during the Term, which shall accrue in
accordance with Company policy. Executive shall be required to utilize at least
five (5) consecutive vacation days every calendar year, and may accumulate the
remaining vacation days up to 47 days in total and in accordance with Company
policy which may be revised from time to time. Any accumulated vacation days
above 47 days shall be forfeited by the Company with no consideration. The dates
of Executive’s annual vacation shall be coordinated in advance with the CEO.

 

  5.3

Sick Leave. Executive shall be entitled to twenty two (22) paid sick working
days per calendar year during the Term (without any reduction in the
compensation or benefits payable hereunder), which may accumulate during the
Term in accordance with the Company’s practice or policy, as in effect from time
to time but in no event shall exceed twelve (12) months. The sick pay shall
include the Monthly Salary and all other amounts and benefits to which Executive
is entitled under this Agreement, as if Executive worked at the Company during
the period of his illness (in respect of period for which he is entitled to
receive payment as aforesaid), less any amount that Executive is entitled to
receive with respect to the aforementioned period of his illness, including from
any Israeli pension fund; provided that Executive provides the Company with
medical confirmation of his illness. The parties hereto hereby acknowledge and
agree that the payments to Executive set forth in this Section 5.3 and
Executive’s insurance in the pension fund and/or loss of ability to work are
meant to also cover the Company’s obligations under the Sick Pay Law, 57361976.

 

4



--------------------------------------------------------------------------------

  5.4

Recreation Pay. Executive shall be entitled to fifteen (15) paid recreation days
per calendar year during the Term (without any reduction in the compensation or
benefits payable hereunder). The amount of recreation pay per recreation day,
the payment conditions and any other conditions governing recreation pay shall
be in accordance with applicable Law and the Company’s policy in effect at the
applicable time with respect to its employees generally.

 

  5.5

Study Fund. For every month in which the Executive is employed, Teva shall make
contributions on Executive’s behalf to a study fund (keren hishtalmut) (the
“Study Fund”), in an amount equal to 7.5% (seven and one half percent) of the
Monthly Salary in such month, and shall deduct 2.5% (two and one half percent)
from the Monthly Salary, and transfer these amounts to the Study Fund. By
signing this Agreement, the Executive hereby irrevocably grants Teva a power-of
attorney to exercise the aforementioned deduction from the Executive’s Monthly
Salary.

 

  5.6

Car. The Company shall furnish the Executive with a car owned or leased by Teva,
and which the Executive shall use during the Term. Subject to the provisions of
any applicable Law, and the Company’s policy on the matter, the Company shall
bear all costs relating to the use and maintenance of the car. The Executive
undertakes to use the car in a reasonable manner.

 

  6.

Pension, Severance and Remuneration

 

  6.1

It is hereby declared and agreed that the rights of the Executive to pension
allowance (kitzba), severance payment and remuneration will be insured in a
pension fund, managers’ insurance, provident fund and/or any combination of the
foregoing, according to the Executive’s choice, as set forth herein below.

 

  6.2

The Executive will specify, in a notice to Teva, which part of the Monthly
Salary shall be insured in each of the programs specified below (the “Insurance
Arrangement”). To the extent the Executive does not notify the Company of his
choice, the Executive’s Monthly Salary shall be insured in accordance with the
Company’s policy. For the avoidance of doubt, it is hereby clarified that the
accumulated contributions according to the Insurance Arrangement shall not be
made, in any event, from an amount exceeding the Monthly Salary.

 

5



--------------------------------------------------------------------------------

  6.3

The rate of allocations to the pension fund and/or managers’ insurance and/or
provident fund, subject to the Insurance Arrangement, shall be as follows:

 

  6.3.1

Remunerations – The Company shall contribute 7.5% out of the Monthly Salary
according to the Insurance Arrangement to the remuneration component, and deduct
the Executive’s contribution in the rate of 6% out of the Monthly Salary
according to the Insurance Arrangement for this purpose.

It is hereby clarified that the Company’s contributions to the remuneration
component to managers’ insurance and/or provident fund, shall include a
contribution of 5% for the remuneration component as well as payment for
acquiring loss of ability to work insurance to insure 75% of the Monthly Salary
according to the Insurance Arrangement. For the avoidance of any doubt, it is
hereby clarified that (i) the Company’s contributions percentages to the
remuneration component for managers’ insurance and/or provident fund shall not
be lower than 5% of the Monthly Salary, and (ii) the total amount of the
Company’s contributions, including loss of ability to work insurance shall not
be higher than 7.5% of the Monthly Salary and (iii) in the event that the cost
of the loss of ability to work insurance shall be lower than 2.5% of the Monthly
Salary according to the Insurance Arrangement, the remainder shall be
contributed to the remuneration component for the benefit of the Executive, as
detailed above.

 

  6.3.2

Severance Pay – The Company shall contribute each month an amount equal to 8.33%
of the Monthly Salary to the component of Severance Pay (the “Severance
Contribution”).

 

  6.4

In the event of an increase in the Executive’s Monthly Salary, the Executive
shall be entitled to choose (in accordance with the Provident Funds Articles of
Association and applicable provisions of Law) the Insurance Arrangement which
will apply to the increase in the Monthly Salary. The Executive shall notify the
Company with respect to such choice in accordance with the Company’s policies
regarding this matter. The provisions of Section 6.3 above shall apply to the
Insurance Arrangement, which the Executive chose for the increase in the Monthly
Salary.

It is hereby declared and agreed that in the event of an increase in the
Executive’s Monthly Salary, the Company shall not have an obligation to
contribute to the pension fund and/or managers’ insurance and/or the provident
funds its indebtedness for severance payment, which derives (if at all) from the
aforementioned increase, with respect to the term of employment prior to the
salary increase.

 

  6.5

By signing this Agreement, the Executive grants the Company an irrevocable power
of attorney to deduct from his salary the contributions relating to the Monthly
Salary, and to transfer such amounts to any of the pension fund and/or managers’
insurance and/or the provident funds included in the Insurance Arrangement,
which he chose, all as set forth in Section Error! Reference source not found.
above.

 

6



--------------------------------------------------------------------------------

  7.

Termination of Employment

 

  7.1

General. Executive’s employment with the Company shall terminate upon the
earliest to occur of (a) Executive’s death, (b) a termination by reason of a
Disability, (c) a termination by the Company with or without Cause, and (d) a
termination by Executive with or without Good Reason. The date on which
employee-employer relations cease to exist between the parties shall be referred
to in this Agreement as the “Date of Termination.” Upon any termination of
Executive’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by Executive, Executive shall
be deemed to have resigned, effective immediately, from any and all
directorships, committee memberships, and any other positions Executive holds
with any member of the Company Group. If for any reason this Section 7.1 is
deemed to be insufficient to effectuate the resignations contemplated by the
immediately preceding sentence, then Executive shall without incurring any costs
on him, upon the Company’s request, execute any documents or instruments that
the Company may deem necessary or desirable to effectuate such resignations. In
addition, Executive hereby designates the Secretary or any Assistant Secretary
of the Company to execute any such documents or instruments as Executive’s
attorney-in-fact to effectuate such resignations if execution by the Secretary
or any Assistant Secretary of the Company is deemed by the Company to be a more
expedient means to effectuate such resignation or resignations. In addition,
Executive undertakes to cooperate with the Company to ensure the orderly
transition of position and provide any other assistance that may be required by
the Company in connection with the Executive’s duties and responsibilities.

Furthermore, upon any termination of Executive’s employment for any reason,
except for termination for Cause, the Company shall provide Executive with
letters addressed to the pension fund, managers insurance, provident fund and
Study Fund (as applicable) that will enable Executive to receive any amounts due
to him in connection with the termination of his employment.

 

  7.2

Termination Due to Death or Disability. Executive’s employment shall terminate
automatically upon his death. The Company may terminate Executive’s employment
immediately upon the occurrence of a Disability (as defined in Section 8.4),
such termination to be effective upon Executive’s receipt of written notice of
such termination and subject to applicable proceedings pursuant to applicable
Law. Upon Executive’s death or in the event that Executive’s employment is
terminated due to his Disability, Executive or his estate or his Beneficiaries,
as the case may be, shall be entitled to:

 

  7.2.1

The Accrued Obligations;

 

  7.2.2

Amounts accumulated in the funds pursuant to the Severance Contributions;

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 7.2, the payments and
benefits described in this Section 7.2 (other than the components of the Accrued
Obligations and any portion of the Severance Payment required to be paid
pursuant to applicable Law) (a) are subject to Executive’s or his estate or his
Beneficiaries, as the case may be, execution and non-revocation of the Release
of Claims in accordance with Section 7.6 and (b) shall immediately terminate,
and the Company shall have no further obligations to Executive with respect
thereto, in the event that Executive breaches any provision of Sections Sections
9, 10, 11, 12 or 13. In addition, in the event Executive breaches any provision
of Sections 9, 10, 11 12 or 13, Executive shall repay to the Company all
payments and benefits which were made and/or paid by the Company pursuant to
Section 7.4 (other than the components of the Accrued Obligations and the
portion of the Severance Payment required to be paid pursuant to applicable Law)

 

  7.3

Termination by the Company for Cause.

 

  7.3.1

The Company may terminate Executive’s employment at any time and without any
advance notice, in the event of Cause.

 

  7.3.2

In the event that the Company terminates Executive’s employment for Cause, he
shall be entitled only to those components of the Accrued required to be paid by
applicable Law, and subject to applicable Law.

 

  7.3.3

In the event of termination of employment for Cause, the Executive shall be
entitled to receive from Teva appropriate letters regarding his termination of
employment with Teva, addressed to the pension fund, provident funds and/or the
insurer of the managers’ insurance, pursuant to which the Executive shall be
entitled to receive from them the amounts accumulated therein in the Executive’s
favor from the contributions of the parties to remuneration, together with
linkage differentials and earnings on such contributions, and Teva shall be
entitled to the amounts accumulated in such funds that constitute the aggregate
Severance Contributions. In the event that the Executive has reimbursed Teva an
amount equal to the Severance Contributions, then the Executive shall be
entitled to receive from Teva letters as specified in Section 7.1 above without
any reservations. In addition, the Executive shall be entitled to receive a
letter addressed to the Study Fund according to which Executive will be entitled
to receive only the amounts contributed by the Executive to the Study Fund, and
Teva shall be entitled to the employer contributions made by Teva to the Study
Fund.

 

  7.3.4

Following such termination of Executive’s employment by the Company for Cause,
except as set forth in this Section 7.3, Executive shall have no further rights
to any compensation or any benefits under this Agreement.

 

8



--------------------------------------------------------------------------------

  7.4

Termination by the Company without Cause. The Company may terminate Executive’s
employment at any time without Cause, effective six (6) months following the
date of Executive’s receipt of notice of such termination (the “Company Notice
Period”); provided, however, that the Company may, in its sole and absolute
discretion and by written notice, waive the services of the Executive during the
Company Notice Period or in respect of any part of such period, and at the
Company’s sole discretion accelerate the effective date of such termination of
employee-employer relationship (such accelerated date shall constitute the
Termination Date), all on the condition that the Company pay the Executive the
Monthly Salary and all additional compensation and benefits to which the
Executive is entitled in respect of the Notice Period without regard to any such
Company waiver.

In the event that Executive’s employment is terminated by the Company without
Cause (other than due to death or Disability), Executive shall be entitled to:

 

  7.4.1

The Accrued Obligations;

 

  7.4.2

The Severance Payment (as such term is defined below); and

 

  7.4.3

If Executive’s employment is terminated by the Company without Cause within one
(1) year following a Change In Control event (as defined in the Compensation
Policy as in effect on the date hereof), the CIC Amount (as defined below).

 

  7.4.4

Notwithstanding the foregoing, the payments and benefits described in this
Section 7.4 (other than the components of the Accrued Obligations and the
portion of the Severance Payment required to be paid pursuant to applicable Law)
(a) are subject to Executive’s execution and non-revocation of the Release of
Claims in accordance with Section 7.7 and (b) shall immediately terminate, and
the Company shall have no further obligations to Executive with respect thereto,
in the event that Executive breaches any provision of Sections 9, 10, 11 12 or
13. In addition, in the event Executive breaches any provision of Sections 9,
10, 11 12 or 13, Executive shall repay to the Company all payments and benefits
which were made and/or paid by the Company pursuant to Section 7.4 (other than
the components of the Accrued Obligations and the portion of the Severance
Payment required to be paid pursuant to applicable Law)

 

  7.5

Termination by Executive with or without Good Reason. Executive may terminate
his employment with or without Good Reason by providing the Company six
(6) months’ prior written notice of such termination (the “Executive Notice
Period”); provided, however, that the Company may, in

 

9



--------------------------------------------------------------------------------

  its sole and absolute discretion, by written notice, waive the services of the
Executive during the Executive Notice Period or in respect of any part of such
period, and at Company’s sole discretion accelerate the effective date of such
termination of employee-employer relationship (such accelerated date shall
constitute the Termination Date) and still have it treated as a termination
without Good Reason.

In the event of a termination of employment by Executive for Good Reason,
Executive shall be entitled to the same payments and benefits as provided in
Sections 7.4.1 and 7.4.2, subject to the same conditions on payment and benefits
as described in Section 7.4 (including execution and non-revocation of the
Release of Claims in accordance with Section 7.6 and compliance with Sections 9,
10, 11, 12 or 13). Notwithstanding the above, the Company may terminate the
employment of Executive without Cause in accordance with Section 7.1 after
receipt of the “Good Reason Notice” (as defined below).

In the event of a termination of employment by Executive without Good Reason,
Executive shall be entitled to only the Accrued Obligations and the Severance
Contributions accumulated in the Insurance Arrangements;

 

  7.6

Release. Notwithstanding any provision in this Agreement to the contrary, the
payment of any amount or provision of any benefit pursuant to Section 7 (other
than the components of the Accrued Obligations and those components of the
Severance Payment required to be paid pursuant to applicable Law) (collectively,
the “Severance Benefits”) shall be conditioned upon Executive’s execution,
delivery to the Company, and non-revocation of the Release of Claims within
thirty (30) days following the Date of Termination. If Executive fails to
execute the Release of Claims in such a timely manner or revokes the Release of
Claims, Executive shall not be entitled to any of the Severance Benefits. For
the avoidance of doubt, in the event of a termination due to Executive’s death
or Disability or Executive’s death or Disability following a notice of
termination of employment without Cause or for Good Reason, Executive’s
obligations herein to execute and not revoke the Release of Claims may be
satisfied on his behalf by his estate or a person having legal power of attorney
over his affairs.

 

  7.7

Full Settlement. The payments and benefits provided under this Section 7 shall
be in full satisfaction of all obligations of the Company Group to Executive
under this Agreement or any other agreement, plan, arrangement or policy of the
Company Group in connection with his termination of employment. For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment shall be receipt of the payments and benefits specified in this
Section 7.

 

  7.8

Definitions. For purposes of this Agreement, the following terms have the
following meanings:

 

10



--------------------------------------------------------------------------------

  7.8.1

“Accrued Obligations” means (a) any unpaid Monthly Salary earned through the
Date of Termination, and any unused vacation days and recreation days accrued in
accordance with Company policy and this Agreement through the Date of
Termination, which amounts shall be paid on the next regular payroll date
immediately following the Date of Termination, (b) any other payment to which
Executive is entitled under the applicable terms of any applicable plan,
program, agreement, corporate governance document or arrangement of the Company
or its affiliates, including Company reimbursement of any unreimbursed business
expenses and rights to any Company indemnification as set forth in Section 8.

 

  7.8.2

“Beneficiaries” means, subject to applicable Law, the executors of Executive’s
estate, the Executive’s legal heirs and those beneficiaries whom the Executive
stipulated in a written notice to any applicable Insurance Arrangement
Providers.

 

  7.8.3

“Cause” means (A) the Executive’s indictment for, conviction of or pleading of
guilty or nolo contendere to, (i) a felony or (ii) any crime involving moral
turpitude; (B) the Executive’s embezzlement, dishonesty, misappropriation of
Company property, breach of fiduciary duty or fraud with regard to the Company
or any of its assets or businesses; (C) the Executive’s willful misconduct or
gross negligence in the performance of the Executive’s duties or continual
failure to perform the material duties of his position; (D) the Executive’s
material violation of a Company rule or regulation; (E) the Executive’s breach
of a material provision of this Agreement; or (F) circumstances entitling the
Company under any applicable law to terminate the employment of the Executive
without payment of severance pay.

 

  7.8.4

“Disability” means that Executive, due to a physical or mental disability, has
been substantially unable to perform his duties under this Agreement for a
continuous period of ninety (90) days or longer, as determined by a physician
selected by the Company and reasonably acceptable to Executive.

 

  7.8.5

“Good Reason” means a termination by Executive if (a) any of the following
events occurs without Executive’s express prior written consent, (b) Executive
notifies the Company in writing that such event has occurred, describing such
event in reasonable detail and demanding cure, within ninety (90) days after
Executive learns of the occurrence of such event (the “Good Reason Notice”),
(c) such event is not substantially cured within thirty (30) days after
Executive delivers the Good Reason Notice to the Company, and (d) the Date of
Termination occurs within one hundred twenty (120) days after the failure of the
Company to so cure: (A) the Company’s breach of a material provision of this
Agreement, (B) a material diminution in the Executive’s duties or
responsibilities that is inconsistent with the Executive’s position as described
herein, or (C) a material reduction in the Executive’s rate of Annual Salary.

 

11



--------------------------------------------------------------------------------

  7.8.6

“Law” means any Israeli law, rule or regulation, and the regulations of any
securities exchange on which the Company’s securities are listed, or any
applicable judgment, order, writ, decree, permit or license of any governmental
authority.

 

  7.8.7

“CIC Amount” means one and a half (1.5) million USD converted into local
currency at the Date of Termination and in accordance with the Company’s
practice and polices.

 

  7.8.8

“Release of Claims” means the release of claims in favor of the Company and its
affiliates substantially in the form attached hereto as Exhibit A.

 

  7.8.9

“Severance Payment” means an amount equal to twice the most recent Monthly
Salary multiplied by the number of years of employment by Teva (pro rated for
partial year) of which any amounts accumulated in the Insurance Arrangement as a
result of the Severance Contributions shall be deducted, provided, however, that
(i) in no event shall the Executive (or, if applicable, his Beneficiaries) be
entitled to receive from the Company an amount which, together with the
Severance Contributions accumulated in the Insurance Arrangements, exceeds
eighteen (18) months of the Executive’s most recent Monthly Salary (unless
required otherwise by applicable Law).

 

  8.

Indemnification

 

  8.1

In accordance with and subject to the provisions of applicable Law and the
applicable provisions of the Company’s Articles of Association and the
Compensation Policy then in effect, Executive shall be indemnified and released
by the Company in accordance with the provisions of the Indemnification and
Release Agreement attached hereto as Exhibit B, the terms of which shall be
incorporated by reference herein.

 

  9.

Confidentiality and Disclosure of Information

Executive shall execute the Confidentiality, Disclosure of Information and
Assignment of Inventions Agreement attached hereto as Exhibit C concurrently
with the execution of this Agreement and agrees to abide by the terms thereof,
which shall be deemed incorporated into this Section 9.

 

  10.

Non-Competition

By signing this Agreement, the Executive hereby acknowledges and agrees that, in
his capacity as Executive Vice President, Chief Financial Officer, the Executive
will have a great deal of exposure and access to a broad variety of commercially
valuable proprietary information of the Company Group, including, by way of
illustration, confidential

 

12



--------------------------------------------------------------------------------

information regarding the Company Group’s current and future products and
strategies, costs and other financial information, R&D and marketing plans and
strategies, etc. As a result of the Executive’s knowledge of the above
information and in consideration for the benefits offered by the Company under
this Agreement, the Executive affirms and recognizes his continuing obligations
with respect to the use and disclosure of confidential and proprietary
information of the Company Group pursuant to the Company Group’s policies and
the terms and conditions of this Agreement, and hereby agrees that, during the
Term and for the six (6) months following the Date of Termination, the Executive
shall not, directly or indirectly (whether as an officer, director, owner,
employee, partner, consultant or other direct or indirect service provider)
engage, directly or indirectly, anywhere in the world, in any activity, business
or any other engagement in the pharmaceutical industry, which competes with the
business of any member of the Company Group as of the Date of Termination
(including any business that any member of the Company Group is actively
planning to enter as of the Date of Termination), except with the Company’s
prior written approval. Notwithstanding anything to the contrary contained in
this Section 10, the foregoing shall not prevent Executive from acquiring for
his own personal investment not more than 1% of the outstanding voting
securities of any publicly-traded corporation.

It is hereby agreed and clarified that, when determining the above
non-competition undertaking, the parties took into account the entire
consideration provided to Executive pursuant to this Agreement, which is being
made in consideration, inter alia, for such undertaking.

 

  11.

Non-Solicitation

Executive herby agrees that during the Term and for the six (6) months following
the Date of Termination, the Executive shall not, directly or indirectly,
(i) solicit or induce, or in any manner attempt to solicit or induce, any person
employed by, or as agent of, the Company Group to terminate such person’s
contract of employment or agency, as the case may be, with the Company Group, or
(ii) divert, or attempt to divert, any person, concern or entity from doing
business with the Company Group, or attempt to induce any such person, concern
or entity to cease being a customer or supplier of the Company Group.

It is hereby agreed and clarified that, when determining the above
non-solicitation undertaking, the parties took into account the entire
consideration provided to Executive pursuant to this Agreement, which is being
made in consideration, inter alia, for such undertaking.

 

  12.

No Disparagement

During the Term and at all times thereafter, the Executive agrees not to
(i) make any disparaging or defamatory comments regarding any member of the
Company Group or any of its current or former directors, officers, employees or
products or (ii) make any negative or disparaging comments concerning any aspect
of the Executive’s relationship with any member of the Teva Group or any conduct
or events relating to any termination of the Executive’s employment with the
Company.

 

13



--------------------------------------------------------------------------------

Nothing herein shall prevent Executive from testifying truthfully in any legal
proceeding, to any governmental or regulatory body or as may otherwise be
required by applicable Law.

It is hereby agreed and clarified that, when determining the above
non-disparagement undertaking, the parties took into account the entire
consideration provided to Executive pursuant to this Agreement, which is being
made in consideration, inter alia, for such undertaking.

 

  13.

Cooperation.

During the Term and at all times thereafter, Executive agrees to cooperate with
the Company and its attorneys in connection with any matter related to the
period he was employed by the Company and/or his services to any other member of
the Company Group, including but not limited to any threatened, pending, and/or
subsequent litigation, government investigation, or other formal inquiry against
any member of the Company Group, and shall make himself available upon
reasonable notice to prepare for and appear at deposition, hearing, arbitration,
mediation, or trial in connection with any such matters. Such cooperation will
include willingness to be interviewed by representatives of the Company and to
participate in legal proceedings by deposition or testimony. To the extent
reasonably practicable, the Company shall coordinate with Executive to minimize
scheduling conflicts with Executive’s business and personal commitments. The
Company shall reimburse Executive for any reasonable re approved out-of-pocket
expenses (including travel expenses) incurred in connection with providing such
assistance and subject to any terms and limitation in the Indemnification and
Release Agreement

 

  14.

No-Hedging Policy; No-Pledging Policy; Stock Ownership Guidelines.

Executive acknowledges and agrees to adhere to the Company’s No-Hedging Policy,
No-Pledging Policy and Stock Ownership Guidelines applicable to executive
officers of the Company, as each may be amended from time to time in the
Company’s sole discretion

 

  15.

Return of Car, Equipment and Documents

As of no later than the Date of Termination, or earlier than that if required by
the Company, Executive shall return to the Company the car, cell phone (or other
hand-held device), laptop, credit card(s) and any other company equipment, if
any, provided to Executive, and any other confidential or proprietary
information of the Company that remains in Executive’s possession; provided,
however, that nothing in this Agreement or elsewhere shall prevent Executive
from retaining and utilizing documents relating to his personal benefits,
personal contact list, and the like; and such other records and documents as may
reasonably be approved by the CEO (such approval not to be unreasonably withheld
or delayed). Executive shall confirm such return in writing to the Company
promptly upon Company’s written request, together with confirmation that
Executive no longer has any Company property or confidential or proprietary
information of the Company in his possession or control.

 

14



--------------------------------------------------------------------------------

  16.

Assignability; Binding Nature

This Agreement shall inure to the benefit of, and be binding on, the parties and
each of their respective successors, heirs (in Executive’s case) and assigns. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights and obligations may be
assigned or transferred pursuant to a merger or consolidation, or the sale or
liquidation of all or substantially all of the business and assets of the
Company; provided that the assignee or transferee is the successor to all or
substantially all of the business and assets of the Company and such assignee or
transferee contractually assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement.

 

  17.

Tax Payments; Clawback

 

  17.1

Tax and Social Security Payments. Executive hereby acknowledges and agrees that
the payments and benefits granted to him under this Agreement shall be subject
to income tax deductions and other mandatory tax deductions which the Company is
required to deduct and/or withhold by applicable Law, and further represents
that, except as specifically set forth in this Agreement, nothing in this
Agreement shall be construed as imposing on the Company the obligation to pay
taxes or any other obligatory payment imposed on Executive due to any payment or
benefit, except that the Company shall pay taxes related to the use of car
pursuant to Section 5.6.

 

  17.2

Clawback. All payments made pursuant to this Agreement are subject to the
“clawback” provisions in the Compensation Policy as may be amended from time to
time. By signing this Agreement, Executive grants the Company a power of
attorney to deduct from the Monthly Salary and/or any other payments due to
Executive by the Company, any amounts owed by him, in accordance with applicable
Law and any Company clawback provisions in the Compensation Policy.

 

  18.

Representations

Executive represents that (a) he has provided to the Company complete and
accurate information regarding the terms of all contracts, arrangements,
agreements, policies or understandings applicable to Executive, with prior
employers or otherwise, which include post-employment covenants including those
relating to competition or solicitation of third parties and (b) he is not
subject to (or has been released from all restrictive covenants under) any
contract, arrangement, agreement, policy or understanding that in any way
impacts his ability to enter into or fully perform his obligations under this
Agreement. Executive and the Company each represent and warrant (i) that such
party is not otherwise unable to enter into and fully perform such party’s
obligations under this Agreement; and (ii) that, upon the execution and delivery
of this Agreement by both parties, this Agreement shall be such party’s valid
and binding obligation, enforceable against such party in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally, or otherwise as may be limited by applicable Laws.
Notwithstanding any portion of this Agreement to the contrary, if any of
Executive’s representations under this Section 18 prove to be inaccurate, the
Company may immediately declare this Agreement null and void and Executive’s
employment with the Company shall terminate immediately without obligation of
any sort by the Company, including pursuant to any equity or other award
previously issued to Executive.

 

15



--------------------------------------------------------------------------------

  19.

Notices

Any notice or other communication required or permitted to be delivered under
this Agreement shall be (a) in writing; (b) delivered personally, by email
received by the intended receiver of such email, by facsimile, by courier
service or by certified or registered mail, first class postage prepaid and
return receipt requested; (c) deemed to have been received on the date of
delivery or, if so mailed, on the third business day after the mailing thereof;
and (d) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

If to the Company: to the Company’s headquarters, Attn: CEO;

If to Executive: to the last address on file with the Company.

Miscellaneous

 

  19.1

Entire Agreement. As of the Effective Date, this Agreement shall constitute the
entire agreement between the parties with respect to the subject matter hereof,
and this Agreement (including the agreements attached hereto as Exhibits) shall
supersede all prior representations, agreements and understandings (including
any prior course of dealings), both written and oral, between the parties with
respect to the subject matter hereof.

 

  19.2

Amendment or Waiver. No provision in this Agreement may be amended unless such
amendment is set forth in writing that expressly refers to the provision of this
Agreement that is being amended and that is signed by Executive and by an
authorized officer of the Company. No waiver by either party of any breach of
any condition or provision contained in this Agreement shall be deemed a waiver
of any similar or dissimilar condition or provision at the same or any prior or
subsequent time. To be effective, any waiver must be set forth in a writing
signed by the waiving party and must specifically refer to the condition(s) or
provision(s) of this Agreement being waived.

 

  19.3

Inconsistencies. Subject to applicable Law, in the event of any inconsistency
between any provision of this Agreement and any provision of any applicable
plan, program, agreement, corporate governance document or arrangement of the
Company or its affiliates, the provisions of this Agreement shall control unless
Executive and the Company otherwise agree in a writing that expressly refers to
the provision of this Agreement whose control they are waiving.

 

  19.4

Headings; Construction. The headings of the sections and sub-sections contained
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement. For
purposes of this Agreement, the term “including” shall mean “including, without
limitation.”

 

16



--------------------------------------------------------------------------------

  19.5

Survivorship. The provisions of this Agreement that by their terms call for
performance subsequent to the termination of either Executive’s employment or
this Agreement (including the terms of Sections 7 through 13 and Section 19)
shall survive such termination in accordance with their applicable terms.

 

  19.6

Governing Law; Severability. This Agreement shall be governed by the laws of the
State of Israel, without regard to its conflict of laws rules. Whenever
possible, each provision or portion of any provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Law but the
invalidity or unenforceability of any provision or portion of any provision of
this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, is not reasonable or valid, either in period of time, geographical
area, or otherwise, the parties agree that such provision should be interpreted
and enforced to the maximum extent which such court or arbitrator deems
reasonable or valid.

 

  19.7

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument. Signatures delivered by facsimile shall
be effective for all purposes.

 

  19.8

Board Approvals. Any reference made in this Agreement to an approval required of
the Board or a committee of the Board shall also include any approval of the
Board or any committee of the Board as may be required by Law, the Compensation
Policy or the Company’s corporate documents.

— Signature page follows –

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in one or more
counterparts as of the Effective Date.

 

TEVA PHARMACEUTICAL INDUSTRIES LTD.

/s/ Mark Sabag

By:   Mark Sabag Title:   Chief HR Officer

/s/ Kåre Schultz

By:   Kåre Schultz Title:   President & CEO

EXECUTIVE

/s/ Eli Kalif

Name:   Eli Kalif Dated:  

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Release Agreement

This Release Agreement (this “Release Agreement”) is dated as of [_____________]
and is entered into by Eli Kalif (“Executive”, “Me” or “I”) and TEVA
PHARMACEUTICAL INDUSTRIES LTD. (the “Company”) in connection with the
termination of Executive’s employment with the Company.

1. General Release.

(a) In consideration for the receipt of those payments that are in excess of the
amounts required to be paid to Me by Law (as detailed in the settlement of
account attached hereto), I, on behalf of myself and my family, agents,
representatives, heirs, executors, trustees, administrators, attorneys,
successors and assigns (the “Releasors”), hereby irrevocably and unconditionally
(i) represent and warrant that I have received in a timely manner full and
complete payment of all amounts due to Me under my employment agreement with the
Company or under any applicable law and/or in connection with the termination of
my employment, both at law and pursuant to the terms of the employment
agreement, and (ii) release, settle, cancel, acquit, discharge and acknowledge
to be fully satisfied, and covenant not to sue the Company and each of its
respective past and/or present subsidiaries, affiliates, successors and assigns,
and each of their respective predecessors, and past and/or present stockholders,
partners, members, directors, managers, officers, employees, agents or other
representatives, and employee benefit plans of the Company or its affiliates,
including, but not limited to, trustees and administrators of these plans, in
each case, in their individual and/or representative capacities (collectively,
the “Releasees”) from any and all claims, contractual or otherwise, demands,
costs, rights, causes of action, charges, debts, liens, promises, obligations,
complaints, losses, damages and all liability of whatever kind and nature,
whether known or unknown, and hereby waive any and all rights that I, he, she or
it may have, from the beginning of time up to and including the time of signing
this Release Agreement, in respect of my employment or separation from
employment with the Company, or is in any way connected with or related to any
applicable compensatory or benefit plan, program, policy or arrangement,
including, but not limited to, any claims relating to salaries, benefits,
bonuses, compensation, fringe benefits, social benefits according to any law or
agreement, amounts of pension fund, overtime, severance pay, sick pay,
recreation payments, vacation payments, prior notice payments, options or other
securities, reimbursement of expenses and/or any other payments or benefits due
to Me by any of the Releasees, or claims under any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of its affiliates and myself, now or hereafter recognized,
including claims for wrongful discharge, slander and defamation, as well as all
claims for counsel fees and costs; provided that such released claims shall not
include any claims to enforce my rights under, or with respect to, any
post-termination obligations of the Company expressly undertaken by the Company
under my employment agreement with the Company (including vested accrued
benefits and compensation under the Company’s employee benefit plans and
arrangements as set forth in Section 7 to the Employment Agreement), rights as a
shareholder of the Company and rights to indemnification and liability insurance
coverage.

 

A-1



--------------------------------------------------------------------------------

(b) The Releasors agree not to bring any action, suit or proceeding whatsoever
(including the initiation of governmental proceedings or investigations of any
type) against any of the Releasees hereto for any matter or circumstance
concerning which the Releasors have released the Releasees under this Release
Agreement. Further, the Releasors agree not to encourage any other person or
suggest to any other person that he, she or it institute any legal action
against the Releasees, and I hereby declare, confirm and undertake that, if the
Releasors or anyone else in their name should deliver a claim as mentioned
above, I shall reimburse the Releasees and anyone else on their behalf to the
full extent of the sum of the legal expenses and legal fees incurred by them as
a result of any such claim; and in the event that Releasors prevail in such
legal action, then the Releasees shall reimburse such sum to Me or the
Releasors. The Releasors hereby agree to waive the right to any relief (monetary
or otherwise) in any action, suit or proceeding I may bring in violation of this
Release Agreement.

(c) This Release Agreement shall constitute a dismissal and compromise notice
for the purposes of Section 29 of the Severance Pay Law 5713-1963.

2. Legal Advice, Reliance. I represent and acknowledge that (a) I have been
given adequate time to consider this Release Agreement and have been advised to
discuss all aspects of this Release Agreement with my private attorney, (b) I
have carefully read and fully understand all the provisions of this Release
Agreement, (c) I have voluntarily entered into this Release Agreement, without
duress or coercion, and (d) I have not heretofore assigned or transferred or
purported to assign or transfer, to any person or entity, any of the claims
described in Section 1(a), any portion thereof or any interest therein. I
understand that if I request additional time to review the terms of this Release
Agreement, a reasonable extension of time shall be granted.

3. Miscellaneous.

(a) No Violation of Law. I agree and acknowledge that this Release Agreement is
not and shall not be construed to be an admission by the Company of any
violation of any applicable laws of Israel, or of any duty owed by the Company
to Me.

(b) Governing Law; Severability. This Release Agreement shall be governed by the
laws of the State of Israel, without regard to its conflict of laws rules. In
the event that any one or more of the provisions of this Release Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

(c) Counterparts. This Release Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

*         *         *         *         *

 

Very truly yours, EXECUTIVE

                         

Name:                                                                           
Dated:                                          
                                

 

A-2



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: TEVA PHARMACEUTICAL INDUSTRIES LTD

        

By:   Title:  

        

By:   Title:  

 

A-3



--------------------------------------------------------------------------------

Exhibit B

Indemnification Agreement

Indemnification and Release Agreement

This Indemnification and Release Agreement (this “Indemnification Agreement”) is
being entered into, pursuant to the resolutions of the Board of Directors (the
“Board”) of Teva Pharmaceutical Industries Ltd., a company organized under the
laws of the State of Israel (the “Company”), dated July 31, 2012 and the
resolutions of the Human Resources and Compensation Committee of the Board, and
the Audit Committee of the Board, each dated July 30, 2012.

It is in the best interest of the Company to retain and attract as office
holders the most capable persons available and such persons are becoming
increasingly reluctant to serve in companies unless they are provided with
adequate protection through insurance, exemption and indemnification in
connection with such service.

You are or have been appointed as an office holder of the Company, and in order
to enhance your service to the Company in an effective manner, the Company
desires to provide for your indemnification to the fullest extent permitted by
law and the Company’s Articles of Association (the “Articles of Association”).
In consideration of your service to the Company, the Company hereby agrees as
follows:

1. The Company hereby undertakes to indemnify you to the maximum extent
permitted by the Articles of Association and the Israeli Companies Law, 5759 –
1999, as amended from time to time (the “Companies Law”), the Israeli Securities
Law, 5728-1968, as amended from time to time (the “Securities Law”) and any
other applicable law, in respect of the following expenses or liabilities
imposed on, or incurred by, you in consequence of any act performed or omission
committed by you in your capacity as an “Office Holder” (such term shall bear
the meaning assigned to it in the Companies Law) of the Company (including your
service, at the request of the Company, as an officer, director, employee or
board observer of any other company controlled directly or indirectly by the
Company (a “Subsidiary”) or in which the Company holds shares (an “Affiliate”)).

1.1 any monetary liability imposed on you in favor of another person by a court
judgment, including a settlement or an arbitrator’s award which was approved by
court;

1.2 reasonable litigation expenses, including attorneys’ fees, actually incurred
by you in connection with an investigation or proceeding that was conducted
against you by a competent authority which has been Terminated Without the
Filing of an Indictment (as such term is defined in the Companies Law) against
you and without the Imposition on you of a Monetary Liability In Lieu of a
Criminal Proceeding (as such term is defined in the Companies Law), or which has
been Terminated Without the Filing of an Indictment against you but with the
Imposition on you of a Monetary Liability in Lieu of a Criminal Proceeding in
respect of a crime which does not require the proof of mens rea (criminal
intent) or in connection with a monetary sanction;



--------------------------------------------------------------------------------

1.3 reasonable litigation expenses, including attorneys’ fees, actually incurred
by you or charged to you by a court, in a proceeding instituted against you by
the Company or on its behalf or by another person, or in any criminal proceeding
in which you were acquitted, or in any criminal proceedings in which you were
convicted of a crime which does not require the proof of mens rea (criminal
intent); and

1.4 payment which you are obligated to make to an injured party as set forth in
Section 52(54)(a)(1)(a) of the Securities Law, and expenses actually incurred by
you in connection with a proceeding under Chapters H’3, H’4, or I’1 of the
Securities Law, including reasonable legal expenses, which term includes
attorneys’ fees or in connection with Article D of Chapter Four of Part Nine of
the Companies Law.

For the purpose of this Indemnification Agreement, “expenses” shall include,
without limitation, attorneys’ fees and all other costs, expenses and
obligations paid or incurred by you in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any claim relating to any matter for
which indemnification hereunder may be provided, and expenses paid or incurred
by you in successfully enforcing this Indemnification Agreement. Expenses shall
be considered paid or incurred by you at such time as you are required to pay or
incur such cost or expenses, including upon receipt of an invoice or payment
demand.

2. Notwithstanding the forgoing provisions of Section 1, except to the extent
permitted by applicable law, the Company will not indemnify you for any amount
you may be obligated to pay in respect of:

2.1 A breach of your duty of loyalty to the Company or a Subsidiary or
Affiliate, unless committed in good faith and with reasonable grounds to believe
that such act would not prejudice the interests of the Company or a Subsidiary
or Affiliate;

2.2 A breach of your duty of care to the Company or a Subsidiary or an Affiliate
committed intentionally or recklessly;

2.3 An action or omission taken by you with the intent of unlawfully realizing
personal gain;

2.4 A fine, monetary sanction, forfeit or penalty imposed upon you; or

2.5 With respect to proceedings or claims initiated or brought voluntarily by
you against the Company or a Subsidiary or an Affiliate, other than by way of
defense, by way of third party notice to the Company or a Subsidiary or an
Affiliate, or by way of countersuit in connection with claims brought against
you.

3. To the fullest extent permitted by law, the Company will, following receipt
by the Company of your written request therefor, make available all amounts
payable to you in accordance with Section 1 above on the date on which such
amounts are first payable by you (“Time of Indebtedness”), and with respect to
items referred to in Sections 1.2, 1.3 and 1.4 above, even prior to the time on
which the applicable court renders its decision, provided however, that advances
given to cover legal expenses will be repaid by you to the Company if it is
determined that you are not lawfully entitled to such indemnification.

 

A-2



--------------------------------------------------------------------------------

As part of the aforementioned undertaking, the Company will make available to
you any security or guarantee that you may be required to post in accordance
with an interim decision given by a court or an arbitrator, including for the
purpose of substituting liens imposed on your assets.

4. The Company will indemnify you and advance expenses in accordance with this
Indemnification Agreement even if at the relevant Time of Indebtedness you are
no longer an Office Holder of the Company or a Subsidiary or an Affiliate,
provided that the obligations with respect to which you will be indemnified
hereunder are in respect of actions taken or omissions committed by you while
you were an Office Holder of the Company or such Subsidiary or such Affiliate as
aforesaid, and in such capacity.

5. The undertaking of the Company set forth in Section 1.1 shall be limited as
follows:

5.1 to matters that are connected or otherwise related to those events or
circumstances set forth in Schedule A hereto.

5.2 the maximum amount for which the Company undertakes to indemnify you for the
matters and circumstances described in Section 1.1, jointly and in the
aggregate, shall not exceed US$ 200 million according to the representative rate
of exchange, or any other official rate of exchange that may replace it, at the
Time of Indebtedness calculated with respect to each Office Holder of the
Company. Such amount has been determined by the Board to be reasonable under the
circumstances.

6. Subject to the limitations of Section 5 above and Section 7 below, the
indemnification hereunder will, in each case, cover all sums of money that you
will be obligated to pay, in those circumstances for which indemnification is
permitted under the law, the Articles of Association and under this
Indemnification Agreement.

7. Notwithstanding anything to the contrary herein, the Company will not
indemnify you for any liability with respect to which you have received payment
by virtue of an insurance policy or another indemnification agreement,
including, without limitation, an indemnification undertaking provided by a
Subsidiary or an Affiliate, other than for amounts which are in excess of the
amounts actually paid to you pursuant to any such insurance policy or other
indemnity agreement (including deductible amounts not covered by insurance
policies), all within the limits set forth in Section 5 above. In order to
eliminate any duplication of benefits, the Company will be entitled to receive
any amount collected by you from a third party in connection with liabilities
actually indemnified hereunder, up to the amount actually paid to you by the
Company as indemnification hereunder, to be transferred by you to the Company
within fifteen (15) days following the receipt of the said amount.

In the event of payment by the Company pursuant to this Indemnification
Agreement, the Company shall be subrogated to the extent of such payment to all
of your rights of recovery, and you shall execute all documents required, and
shall do everything that may be necessary, to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

 

A-3



--------------------------------------------------------------------------------

8. In all indemnifiable circumstances, indemnification will be subject to the
following:

8.1 You shall promptly notify the Company in writing of any legal proceedings
initiated against you and of all possible or threatened legal proceedings for
which you may seek indemnification hereunder, without delay, and in any event
within seven (7) days following your first becoming aware thereof, provided,
however, that your failure to notify the Company as aforesaid shall not derogate
from your right to be indemnified as provided herein except and to the extent
that such failure to provide notice prejudices the Company’s ability to defend
against such action or to conduct any related legal proceeding. You shall
deliver to the Company, or to such person as it shall advise you, without delay
all documents you receive in connection with these proceedings or possible or
threatened proceedings. Notice to the Company shall be directed to the Chairman
of the Board, and in the event you are the Chairman of the Board, to the
Chairman of the Audit Committee, at the address of the Company’s principal
office (or at such other address as the Company shall advise you).

8.2 Other than with respect to proceedings that have been initiated against you
by the Company or in its name, the Company shall be entitled to undertake the
conduct of your defense in respect of such legal proceedings and/or to hand over
the conduct thereof to any attorney which the Company may choose for that
purpose, except to an attorney who is not, upon reasonable grounds, acceptable
to you. In such case, the fees and expenses of such counsel shall be paid by the
Company. The Company shall notify you of any such decision to defend within ten
(10) calendar days of receipt of notice of any such proceeding.

The Company or the attorney as aforesaid shall be entitled, within the context
of the conduct as aforesaid, to conclude such proceedings, all as they shall see
fit, including by way of settlement.

Notwithstanding the foregoing, in the case of criminal proceedings, the Company
or the attorneys as aforesaid will not have the right to plead guilty in your
name or to agree to a plea-bargain in your name without your consent.
Furthermore, in a civil proceeding (whether before a court or as a part of a
compromise arrangement), the Company and/or its attorneys will not have the
right to admit to any occurrences that are not indemnifiable pursuant to this
Indemnification Agreement and/or pursuant to law, without your consent. However,
the aforesaid will not prevent the Company or its attorneys as aforesaid, with
the approval of the Company, to come to a financial arrangement with a plaintiff
in a civil proceeding or to consent to the entry of any judgment against you or
enter into any settlement, arrangement or compromise, in each case without your
consent, so long as such arrangement, judgment, settlement or compromise:
(i) does not include an admission of your fault, (ii) is fully indemnifiable
pursuant to this Indemnification Agreement and pursuant to law and (iii) further
provides, as an unconditional term thereof, the full release of you from all
liability in respect of such proceeding. This paragraph shall not apply to a
proceeding brought by you under Section 8.7 below.

8.3 You will fully cooperate with the Company and/or any attorney as aforesaid
in every reasonable way as may be required of you within the context of their
conduct of such legal proceedings, including but not limited to the execution of
power(s) of attorney and other documents required to enable the Company or its
attorney as aforesaid to conduct your defense in your name, and to represent you
in all matters connected therewith, in accordance with the aforesaid and will
give the Company all information and access to documents, files and your
advisors and representatives as shall be within your power, in every reasonable
way as may be required by the Company with respect to any such legal
proceedings, provided that the Company shall cover all reasonable costs
incidental thereto such that you will not be required to pay the same or to
finance the same yourself, and provided, further, that you shall not be required
to take any action that would reasonably prejudice your defense in connection
with any indemnifiable proceeding.

 

A-4



--------------------------------------------------------------------------------

8.4 Notwithstanding the provisions of Sections 8.2 and 8.3 above, (i) if in a
proceeding to which you are a party by reason of your status as an Office Holder
of the Company or any Subsidiary or Affiliate, the named parties to any such
proceeding include both you and the Company or any Subsidiary or Affiliate, and
joint representation is inappropriate under applicable standards of professional
conduct due to a conflict of interest or potential conflict of interest
(including the availability to the Company and its Subsidiary or Affiliate, on
the one hand, and you, on the other hand, of different or inconsistent defenses
or counterclaims) that exists between you and the Company, or (ii) if the
Company fails to assume the defense of such proceeding in a timely manner, or
(iii) if the Company refers the conduct of your defense to an attorney who is
not, upon reasonable grounds, acceptable to you, you shall be entitled to be
represented by separate legal counsel, which may represent other persons
similarly situated, of the Company’s choice and reasonably acceptable to you and
such other persons, at the sole expense of the Company. In addition, if the
Company fails to comply with any of its material obligations under this
Indemnification Agreement or in the event that the Company or any other person
takes any action to declare this Indemnification Agreement void or
unenforceable, or institutes any action, suit or proceeding to deny or to
recover from you the benefits intended to be provided to you hereunder, except
with respect to such actions, suits or proceedings brought by the Company that
are resolved in favor of the Company, you shall have the right to retain counsel
of your choice, reasonably acceptable to the Company and at the expense of the
Company, to represent you in connection with any such matter.

8.5 If, in accordance with Section 8.2 (but subject to Section 8.4), the Company
has taken upon itself the conduct of your defense, you shall have the right to
employ counsel in any such action, suit or proceeding, who shall fully update,
and be fully updated by, the Company on the defense procedure and shall consult
with, and be consulted with by, the Company and the attorney conducting the
legal defense on behalf of the Company, but the fees and expenses of such
counsel, incurred after the assumption by the Company of the defense thereof,
shall be at your expense and the Company will have no liability or obligation
pursuant to this Indemnification Agreement or the above resolutions to indemnify
you for any legal expenses, including any legal fees, that you may incur in
connection with your defense, unless the Company shall agree to such expenses;
in which event all reasonable fees and expenses of your counsel shall be borne
by the Company to the extent so agreed to by the Company.

8.6 The Company will have no liability or obligation pursuant to this
Indemnification Agreement to indemnify you for any amount expended by you
pursuant to any compromise or settlement agreement reached in any suit, demand
or other proceeding as aforesaid without the Company’s consent to such
compromise or settlement, which consent shall not be unreasonably withheld.

8.7 The Board and/or applicable committee(s) thereof and/or any other person(s)
authorized by the Board will consider the request for indemnification and the
amount thereof and will determine if you are entitled to indemnification and the
amount thereof. In the event that you make a request for payment of an amount of
indemnification hereunder or a request for an advancement of indemnification
expenses hereunder and the Company fails to timely determine your right to
indemnification hereunder or fails to timely make such payment or advancement in

 

A-5



--------------------------------------------------------------------------------

whole or in part, you may request that a determination with respect to your
entitlement thereto shall be made in the specific case by an Independent Counsel
agreed upon by the Company and you, and in the absence of such agreement,
appointed by the head of the Israeli Bar Association. The Company agrees to pay
the reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all expenses, claims, liabilities and
damages arising out of or relating to this Indemnification Agreement or its
engagement pursuant hereto, provided, however, that you shall reimburse the
Company for any such fees, expenses, claims, liabilities and damages in the
event the matter is resolved in favor of the Company. “Independent Counsel”
means a law firm, or a member of a law firm, that is experienced in matters of
Israeli corporate law and neither presently is, nor in the past five years has
been, retained to represent: (i) the Company, an “interested party” (as defined
in the Companies Law) of the Company or you in any matter material to either
such party (other than in the capacity of Independent Counsel with respect to
this Indemnification Agreement or similar indemnification agreements of the
Company), or (ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or you in an action to determine your rights
under this Indemnification Agreement.

8.8 Neither the Company nor any of its agents, employees, directors or officers
shall make any statement to the public or to any other person regarding any
settlement of claims made pursuant to this Indemnification Agreement against you
that would in any manner cast any negative light, inference or aspersion against
you.

8.9 By signing this Indemnification Agreement you hereby accept that you shall
not make any statement to the public or to any other person regarding any
settlement of claims made pursuant to this Indemnification Agreement against you
or the Company that would in any manner cast any negative light, inference or
aspersion against the Company, and that you will keep the terms of such
settlement confidential.

9. The Company hereby exempts you, to the fullest extent permitted by law and
the Articles of Association, from any liability for damages caused as a result
of a breach of your duty of care to the Company, provided that in no event shall
you be exempt with respect to any actions listed in Section 2 above or for a
breach of your duty of care in connection with a Distribution (as defined in the
Companies Law).

10. Subject to Section 20 below, if any act, resolution, approval or other
procedure is required for the validation of any of the undertakings in this
Indemnification Agreement, the Company undertakes to cause them to be done or
adopted in a manner which will enable the Company to fulfill all its
undertakings as aforesaid.

11. To the fullest extent permitted by law and the Articles of Association (as
stated above), nothing contained in this Indemnification Agreement shall
derogate from the Company’s right (but in no way shall the Company be obligated)
to indemnify you post factum for any amounts which you may be obligated to pay
as set forth in Section 1 above without regard to the limitations set forth in
Section 5 above. Your rights of indemnification hereunder shall not be deemed
exclusive of any other rights you may have under the Articles of Association or
applicable law or otherwise.

 

A-6



--------------------------------------------------------------------------------

12. If any undertaking included in this Indemnification Agreement is held
invalid or unenforceable, such invalidity or unenforceability will not affect
any of the other undertakings which will remain in full force and effect.
Furthermore, if such invalid or unenforceable undertaking may be modified or
amended so as to be valid and enforceable as a matter of law, such undertaking
will be deemed to have been modified or amended, and any competent court or
arbitrator is hereby authorized to modify or amend such undertaking, so as to be
valid and enforceable to the maximum extent permitted by law.

13. This Indemnification Agreement and the agreements herein shall be governed
by and construed and enforced in accordance with the laws of the State of
Israel, without regard to the rules of conflict of laws, and any dispute arising
from or in connection with this Indemnification Agreement is hereby submitted to
the sole and exclusive jurisdiction of the competent courts in Tel Aviv, Israel.

14. This Indemnification Agreement cancels and replaces any preceding letter of
indemnification or arrangement for indemnification that may have been issued to
you by the Company. Notwithstanding the foregoing, the indemnification
obligation set forth in this Indemnification Agreement will also apply, subject
to the terms, conditions and limitations set forth in this Indemnification
Agreement, with respect to actions performed, or omissions committed, in your
capacity as an Office Holder of the Company or a Subsidiary or an Affiliate,
during the period prior to the date of this Indemnification Agreement.

15. Neither the settlement nor termination of any proceeding nor the failure of
the Company to award indemnification or to determine that indemnification is
payable shall create an adverse presumption that you are not entitled to
indemnification hereunder. In addition, the termination of any proceeding by
judgment or order (unless such judgment or order provides so specifically) or
settlement shall not create a presumption that you did not act in good faith and
in a manner which you reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal action or proceeding,
that you had reasonable cause to believe that your action was unlawful.

16. This Indemnification Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law), and
(b) binding on and shall inure to the benefit of your heirs, personal
representatives, executors and administrators. This Indemnification Agreement
shall continue for your benefit and your heirs’, personal representatives’,
executors’ and administrators’ benefit after you cease to be an Office Holder of
the Company.

17. The obligations of the Company according to this Indemnification Agreement
shall be interpreted broadly and in a manner that shall facilitate its
execution, to the extent permitted by law, and for the purposes for which it was
intended. In the event of a conflict between any provision of this
Indemnification Agreement and any provision of the law which cannot be
conditioned upon, changed or added to, the said provision of the law shall
supersede the specific provision in this Indemnification Agreement, but shall
not limit or diminish the validity of the remaining provisions of this
Indemnification Agreement.

 

A-7



--------------------------------------------------------------------------------

18. Subject to Section 20 below, the Company hereby agrees to indemnify and
exempt you to the fullest extent permitted by law, notwithstanding that such
indemnification or exemption is not specifically authorized by the other
provisions of this Indemnification Agreement. In the event of any change after
the date of this Indemnification Agreement in any applicable law, statute or
rule which expands the right of an Israeli company to indemnify Office Holders,
it is the intent of the parties hereto that you shall enjoy by this
Indemnification Agreement the greater benefits afforded by such change and such
changes shall to the extent permitted by applicable law be, ipso facto, within
the purview of your rights and the Company’s obligations pursuant to this
Indemnification Agreement.

19. Subject to Section 5 above and notwithstanding anything else to the contrary
herein, in the event of any change in the Articles of Association after the date
of this Indemnification Agreement which narrows the Company’s right to indemnify
you under this Agreement, such change shall apply only with respect to actions
performed, or omissions committed, by you in your capacity as an Office Holder
of the Company, of a Subsidiary or of an Affiliate, after the date of such
change, to the extent permitted by applicable law.

20. Notwithstanding anything to the contrary herein, nothing in this
Indemnification Agreement shall require or obligate the Company to amend its
Articles of Association, or take any action with respect thereto.

21. No waiver of any of the provisions of this Indemnification Agreement shall
be deemed or shall constitute a waiver of any other provisions of this
Indemnification Agreement (whether or not similar), nor shall such waiver
constitute a continuing waiver. Any waiver shall be in writing.

22. All notices and other communications required or permitted under this
Indemnification Agreement shall be in writing, shall be effective (i) if mailed,
three (3) business days after mailing (unless mailed abroad, in which case it
shall be effective five (5) business days after mailing), (ii) if by air
courier, two (2) business days after delivery to the courier service, (iii) if
sent by messenger, upon delivery, (iv) if sent via facsimile, upon transmission
and electronic (or other) confirmation of receipt or (if transmitted and
received on a non-business day) on the first business day following transmission
and electronic (or other) confirmation of receipt and (iv) if sent by email, on
the date of transmission or (if transmitted and received on a non-business day)
on the first business day following transmission, except where a notice is
received stating that such mail has not been successfully delivered.

23. This Indemnification Agreement shall continue in effect regardless of
whether you continue to serve as an Office Holder of the Company.

24. This Indemnification Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the parties actually executing such counterpart, and all of which together shall
constitute one and the same instrument; it being understood that parties need
not sign the same counterpart. The exchange of an executed Agreement (in
counterparts or otherwise) by facsimile or by electronic delivery in pdf format
shall be sufficient to bind the parties to the terms and conditions of this
Indemnification Agreement, as an original.

The Board has determined, based on the current activity of the Company, that the
amount stated in Section 5 is reasonable under the circumstances, and that those
events and circumstances specified in Schedule A are foreseeable in light of the
Company’s activities as of the date hereof.

 

A-8



--------------------------------------------------------------------------------

Schedule A

All references in this schedule to the “Company” shall be deemed to refer to a
Subsidiary or Affiliate as well, to the extent that your service as an office
holder, director, employee or board observer of the Subsidiary or Affiliate is
at the request of the Company in the circumstances described in the preface of
Section 1 to the Indemnification Agreement.

1. The offering of securities by the Company and/or by a shareholder to the
public and/or to private investors or the offer by the Company to purchase
securities from the public and/or from private investors or other holders
pursuant to a prospectus, agreement, notice, report, tender and/or other
proceeding, whether in Israel, the United States or abroad;

2. Occurrences resulting from the Company’s public filings or omissions to make
a public filing, delisting of shares, or buy-back of Company’s securities;

3. Occurrences in connection with investments the Company make in other
corporations whether before and/or after the investment is made, entering into
the transaction, the execution, development and monitoring thereof, including
without limitation, actions taken by you in the name of the Company as an Office
Holder and/or board observer of the corporation which is the subject of the
transaction and the like;

4. The sale, purchase and holding of negotiable securities or other investments
for or in the name of the Company;

5. Actions in connection with an actual or anticipated change in ownership,
control or structure of the Company, its reorganization, dissolution, including
without limitation, a merger, sale or acquisition of shares, or change in
capital;

6. Actions in connection with any actual or proposed transaction not in the
ordinary course of business of the Company, including without limitation, the
sale, lease or purchase of any assets, subsidiary, operations and/or business,
or part thereof, of the Company;

7. Actions concerning the approval of transactions of the Company with officers
and/or directors and/or holders of controlling interests in the Company, and any
other transactions referred to in Section 270 of the Companies Law;

8. Without derogating from the generality of the above, actions in connection
with the purchase or sale of companies, legal entities, business, securities or
assets, and the division or consolidation thereof, including without limitation,
any Tender Offer, Forced Sale of Shares, Arrangement and Compromise (as such
capitalized terms are defined in the Companies Law) or any reorganization,
merger or consolidation of whatever kind or nature within the meaning of any law
applicable to such claim or demand;

9. Actions taken in connection with labor relations and/or employment matters in
the Company and trade relations of the Company, including without limitation,
with employees, independent contractors, customers, suppliers and various
service providers;

 

S-A-1



--------------------------------------------------------------------------------

10. Actions in connection with products or services developed and/or
commercialized by the Company, including without limitation, the performance of
pre-clinical and clinical trials on such products, whether performed by the
Company or by third parties on behalf of the Company, and/or in connection with
the certification, distribution, sale, license or use of such products,
including without limitation in connection with professional liability and
product liability claims and/or in connection with the procedure of obtaining
regulatory or other approvals regarding such products, whether in Israel or
abroad and including without limitation, liabilities arising out of advertising
or marketing, including without limitation, misrepresentations regarding the
Company’s products and unlawful distribution of emails;

11. Actions taken in connection with the intellectual property of the Company,
and its protection, including without limitation, the registration or assertion
of rights to intellectual property and the defense of claims related to
intellectual property, including without limitation, any assertion that the
Company’s products violate, infringe, misappropriate or misuse the intellectual
property rights of any third party;

12. Actions taken pursuant to or in accordance with the policies and procedures
of the Company (including without limitation, tax policies and procedures),
whether such policies and procedures are published or not;

13. Approval of corporate actions, in good faith, including without limitation,
the approval of the acts of the Company’s management, their guidance and their
supervision;

14. Claims of failure to exercise business judgment and a reasonable level of
proficiency, expertise and care in regard of the Company’s business;

15. Violations of laws requiring the Company to obtain regulatory and
governmental licenses, permits and authorizations in any jurisdiction;

16. Claims in connection with publishing or providing any information, including
without limitation, any filings with governmental authorities, on behalf of the
Company in the circumstances required under applicable laws;

17. Any claim or demand made under any securities laws of any jurisdiction or by
reference thereto, or related to the failure to disclose any information in the
manner or time such information is required to be disclosed pursuant to any
securities authority or any stock exchange disclosure or other rules, or any
other claims relating to relationships with investors, debt holders,
shareholders and the investment community; or related to inadequate or improper
disclosure of information to investors, debt holders, shareholders and the
investment community, claims relating to or arising out of financing
arrangements, any breach of financial covenants or other obligations towards
lenders or debt holders of the Company, class actions, violations of laws
requiring the Company to obtain regulatory and governmental licenses, permits
and authorizations in any jurisdiction; actions taken in connection with the
issuance of any type of securities of Company, including without limitation, the
grant of options to purchase any of the same, or related to the purchase,
holding or disposition of securities of the Company or any other investment
activity involving or effected by such securities, including, without
limitation, any offering of the Company’s securities to private investors or to
the public, and listing of such securities, or the offer by the Company to
purchase securities from the public or from private investors or other holders,
and any undertakings, representations, warranties and other obligations related
to any such offering, listing or offer or to the Company’s status as a public
company or as an issuer of securities;

 

S-A-2



--------------------------------------------------------------------------------

18. Any claim or demand made by any lenders or other creditors or for monies
borrowed by, or other indebtedness of, the Company;

19. Any claim or demand made directly or indirectly in connection with complete
or partial failure, by the Company, or their respective directors, officers and
employees, to pay, report, keep applicable records or otherwise, any state,
municipal, federal, county, local, city or foreign taxes or other mandatory
payments of any nature whatsoever, including, without limitation, income, sales,
use, transfer, excise, value added, registration, severance, stamp, occupation,
customs, duties, real property, personal property, capital stock, social
security, unemployment, disability, payroll or employee withholding or other
withholding, including without limitation, any interest, penalty or addition
thereto, whether disputed or not;

20. Any claim or demand arising out of dealings by the Company with third
parties, including without limitation, agents, employees, customers, suppliers,
creditors or others;

21. Any claim or demand arising out of presentations or reports submitted or
delivered (or not submitted or delivered) to shareholders (whether current or
prospective), customers or creditors of the Company or to any governmental
entity or agency, including without limitation, relevant securities authorities
or commissions;

22. Any claim or demand made by purchasers, holders, lessors or other users of
products of the Company, or individuals treated with or exposed to such
products, for damages or losses related to such use or treatment;

23. Review, approval and actions taken in connection with the financial and tax
reports of the Company, including without limitation, any action, consent or
approval related to or arising from the foregoing, including without limitation,
execution of certificates for the benefit of third parties related to the
financial statements;

24. Claims in connection with anti-competitive laws and regulations and laws and
regulation of commercial wrongdoing;

25. Claims in connection with breach of confidentiality obligations, acts in
regard of invasion of privacy, including with respect to databases, and acts in
connection with slander and defamation;

26. Claims or demands made by any third party suffering any personal injury
and/or bodily injury and/or property damage to business or personal property
through any act or omission attributed to the Company, or its employees, agents
or other persons acting or allegedly acting on their behalf;

27. Any administrative, regulatory or judicial actions, orders, decrees, suits,
demands, demand letters, directives, claims, liens, investigations, proceedings
or notices of noncompliance or violation by any governmental entity, including
without limitation, the Office of the Chief Scientist or the Investments Center
of the Israeli Ministry of Industry, Trade and Labor, the Israeli Antitrust
Authority, the Israel Securities Authority, the United States Securities and
Exchange Commission,

 

S-A-3



--------------------------------------------------------------------------------

or other person alleging the failure to comply with any statute, law, ordinance,
rule, regulation, order or decree of any governmental entity applicable to the
Company, or any of its businesses, subsidiaries, assets or operations, or the
terms and conditions of any operating certificate or licensing agreement;

28. Any action or decision regarding Distribution;

29. An announcement, a statement, including without limitation, a position
taken, or an opinion made in good faith by an Office Holder in the course of his
duties and in conjunction with his duties, including without limitation, during
a meeting of the Board or one of the committees of the Board;

30. An act or omission undertaken in contradiction to the Company’s Memorandum
of Association or Articles of Association;

31. Any action or decision in relation to work safety and/or working conditions;

32. An act or omission undertaken in negotiating, signing and performing an
insurance policy or any claim relating to a failure to maintain appropriate
insurance and/or adequate safety measures;

33. Any claim or demand made by a customer, supplier, contractor or other third
party transacting any form of business with the Company, in the ordinary course
of their business, relating to the negotiations or performance of such
transaction, or representations or inducements provided in connection therewith
or otherwise.

34. Any administrative, regulatory, civil or judicial actions, orders, decrees,
suits, demands, demand letters, directives, claims, liens, investigations,
proceedings or notices of noncompliance or violation by any governmental entity
or other person alleging potential responsibility or liability (including
without limitation, potential responsibility or liability for costs of
enforcement, investigation, cleanup, governmental response, removal or
remediation, for natural resources damages, property damage, personal injuries,
or penalties or for contribution, indemnification, cost recovery, compensation,
or injunctive relief) arising out of, based on or related to (x) the presence of
release, spill, emission, leaking, dumping, pouring, deposit, disposal,
discharge, leaching or migration into the environment (each a “Release”) or
threatened Release of, or exposure to, any hazardous, toxic, explosive or
radioactive substances, wastes or other pollutants and all other substances or
wastes of any nature regulated pursuant to any environmental law, at any
location, whether or not owned, operated, leased or managed by the Company, or
any of its subsidiaries, or (y) circumstances forming the basis of any violation
of any environmental law, environmental permit, license, registration or other
authorization required under applicable environmental and/or public health law.

 

S-A-4



--------------------------------------------------------------------------------

Exhibit C

Confidentiality, Disclosure of Information and

Assignment of Inventions Agreement

To: Teva Pharmaceutical Industries Ltd. and its subsidiaries and affiliates (the
“Company”)

Re: Proprietary Information, Non-Disclosure and Assignment of Inventions
Agreement

The undersigned (“Executive”) hereby acknowledges that he will have access to,
certain proprietary information, inventions, commercial secrets and other
confidential information of the Company and may participate in the development,
planning or marketing of the Company’s products, in connection with Executive’s
employment under the Employment Agreement entered into between the Company and
Executive dated November 6, 2019 (hereinafter, the “Employment Agreement”). In
relation to such confidential information Executive hereby undertakes as
follows, in full knowledge that the force of this undertaking is in no way
dependent upon the force of the Employment Agreement, is entirely independent
from said agreement, does not in any way constitute a concurrent obligation with
the obligations defined in the Employment Agreement and has been a material part
of the consideration of his engagement by the Company:

 

1.

Proprietary Information and Non-Disclosure

 

  1.1.

Executive acknowledges and agrees that he will have access to or be involved in
the planning, making or development of, confidential and proprietary information
concerning the business and financial activities of the Company or its property,
business, dealings, clients, suppliers, people or entities that come into
contact with them, their operational methods, research or manufacturing process,
plans and strategies, business plans, research projects, employees, marketing
plans, supplier lists, customers, data, trade secrets, test results, formulas,
processes, data and know-how, improvements, inventions, patents, application for
patents, copyrights, trademarks, engineering specifications, product designs,
technical information discoveries, studies, techniques, specifications, computer
programs (in source and object code), databases, products (actual or planned)
and information contained in computers, preservation of information methods,
disks, diskettes, drawings, plans, communications, prospectuses, reports,
prices, calculations, fees, work conditions in the Company or other agreement
conditions which relate to the Company and documents of the Company. All such
information, whether in documentary, written, oral or digital format, and
whether received by Executive as a result of his employment with the Company or
brought to his attention in any other manner, shall be deemed to be and referred
to as “Proprietary Information.” For purposes of this Confidentiality,
Disclosure of Information and Assignment of Inventions Agreement, the term
“Company” shall include all entities within the Company Group (as defined in the
Employment Agreement).

“Proprietary Information” shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company irrespective of form, but
excluding information that (i) was known to Executive prior to his association
with the Company and can be so proven by Executive by documentary evidence; (ii)

 

C-1



--------------------------------------------------------------------------------

shall have appeared in any printed publication or patent of a third party or
shall have become a part of the public knowledge except as a result of a breach
of this Agreement by Executive; or (iii) shall have been received by Executive
from a third party having no obligation to the Company.

In addition, the term “Proprietary Information” shall include information
regarding salaries, bonuses and benefits paid or granted to Executive by the
Company under the Agreement to which this Exhibit E is attached.

 

  1.2.

Executive agrees and declares that all Proprietary Information and rights in
connection therewith are, and shall be, the sole property of the Company and its
assignees. At all times, both during the term of his engagement with the Company
and thereafter Executive will keep in strict confidence and trust all
Proprietary Information, and Executive will not copy, transmit, reproduce,
summarize, quote, publish and/or make any commercial or other use or disclose
directly or indirectly any Proprietary Information or anything relating to it
without the prior written consent of the Company, except as may be necessary in
the ordinary course of performing Executive’s duties in his engagement with the
Company and in the best interests of the Company.

 

  1.3.

Executive recognizes that the Company received and will receive confidential or
proprietary information from third parties subject to a duty on the Company’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. At all times, both during the term of his engagement
with the Company and thereafter, Executive undertakes to hold and maintain all
such information in strict confidence, and not to use or disclose any of such
information without the prior written consent of the Company, except as may be
necessary to perform his duties as an Executive of the Company and consistent
with the Company’s agreement with such third party.

 

2.

Assignment of Inventions

 

  2.1.

Executive understands that the Company is engaged, involved or associated in a
continuous program of investment, research, development, production or marketing
in connection with its business and that, as an essential part of his engagement
with the Company, he may make new contributions to and create know-how of value
for the Company.

 

  2.2.

During the term of his engagement, Executive undertakes and covenants that he
will promptly disclose in confidence to the Company all inventions,
improvements, ideas, themes, designs, original works of authorship, formulas,
concepts, techniques, forecasts, test results and documentation, discoveries,
models, drawings, tooling, schematics and other diagrams, instructional
material, notes, records, algorithms, operating procedures methods, systems,
processes, compositions of matter, computer software programs, databases, mask
works, and trade secrets, whether or not patentable, copyrightable or
protectable as trade secrets or under any other intellectual property right,
that are made or conceived or first reduced to practice or created by him,
either alone or jointly with others, in the course of his engagement with the
Company and due to his engagement with the Company (“Inventions”).

 

C-2



--------------------------------------------------------------------------------

  2.3.

Executive agrees and represents, that all Inventions will be the sole and
exclusive property of the Company and/or its assignees and undertakes to act
with respect to such Inventions in accordance with the Company’s applicable
corporate policy.

 

  2.4.

To the extent relevant, Executive agrees to keep and maintain adequate and
current written records of all Inventions made by him (solely or jointly with
others) during the term of his engagement. The records will be in the form of
notes, sketches, drawings and any other format that may be specified by the
Company. The records will be available to and remain the sole property of the
Company at all times and will be returned to the Company upon the termination of
Executive’s employment or earlier at the request of the Company.

 

  2.5.

Executive hereby irrevocably transfers and assigns to the Company and/or its
assignees and shall in the future take all reasonable steps (including by way of
illustration only, signing all appropriate documents) to assign to Company
and/or its assignees without additional consideration to Executive (other than
Executive’s salary and other benefits to which he is entitled to as an employee
of the Company (including without limitation, without any compensation or
royalties in accordance with Sections 132 or 134 of the Patent and Design Act of
1967 (the “Patent Law”)): (a) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights,
titles and interests, in any Invention, including, without limitation, service
inventions under Section 134 of the Patent Law, and hereby further acknowledges
and shall in the future acknowledge Company’s full and exclusive ownership in
all such Inventions; and (b) any and all Moral Rights (as defined below) that he
may have in or with respect to any Invention. Executive also hereby forever
waives and agrees never to assert any and all Moral Rights he may have in or
with respect to any Invention, even after termination of his engagement with the
Company. “Moral Rights” mean any rights of paternity or integrity, any right to
claim authorship of an invention, to object to any distortion, mutilation or
other modification of, or other derogatory action in relation to, any Invention,
whether or not such would be prejudicial to his honor or reputation, and any
similar right, existing under judicial or statutory law of any jurisdiction
whatsoever, or under any treaty, regardless of whether or not such right is
denominated or generally referred to as a “moral right.”

 

  2.6.

Executive expressly waives all economic rights in the Inventions including
without limitation any rights to royalties from any intellectual property right
(specifically including patent rights under Section 134 of the Patent Law) and
any right to receive any payment or other consideration whatsoever.

 

  2.7.

Executive agrees to assist the Company in every reasonable way to obtain and
enforce, for the benefit of the Company and/or its assignees exclusive and
absolute title, right, interest, patents, copyrights, mask work rights, and
other legal protections for the Inventions in any and all countries. Executive
will execute any documents that may be reasonably requested of him for use in
obtaining or enforcing such patents, copyrights, mask work rights, trade secrets
and other legal protections. Executive’s obligations under this Section 2.7 will
survive the termination of his engagement with the Company; provided that the
Company will compensate him at a reasonable rate after such termination for time
or expenses actually spent by him at the Company’s request on such assistance.
After the termination of Executive’s engagement with the Company, any assistance

 

C-3



--------------------------------------------------------------------------------

  requested by the Company or any of its assignees pursuant to this Section 2.7
shall take into account Executive’s obligations towards third parties. Executive
hereby irrevocably appoints the Company and/or its duly authorized officers and
agents (including, without limitation, the chairman of the Board) as his
attorney-in-fact to execute documents on his behalf for this purpose and agrees
that, if the Company is unable because of Executive’s unavailability, mental or
physical incapacity, or for any other reason, to secure Executive’s signature
for the purpose of applying for or pursuing any application for any Israeli or
foreign patents or mask work or copyright registrations covering the Inventions
assigned to the Company in this Section 2, to act for and on Executive’s behalf
to execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyright and mask work
registrations with the same legal force and effect as if executed by Executive.

 

  2.8.

Executive hereby acknowledge and agrees that the salary and other benefits
provided to him under his Employment Agreement constitute appropriate, full and
fair consideration in connection with his employment with the Company,
including, without limitation, with respect to this Agreement and including with
respect to Executive’s undertakings under this Section 2, and with respect to
any Inventions created, conceived or reduced to practice or that may be created,
conceived or reduced to practice by Executive, either alone or jointly with
others, in the course of his employment with the Company, all of which are
assigned to the Company in accordance with this Agreement, and Executive hereby
unconditionally and irrevocably waives any right that he may have to receive any
additional payment or other consideration whatsoever to which Executive may be
entitled with respect to any Invention pursuant to any applicable law, in any
jurisdiction, including (but not limited to) pursuant to Section 134 of the
Patent Law, or any provision that may supersede it. In the event that for any
reason such right cannot be waived, Executive hereby assigns and transfers to
the Company any such right Executive may have to receive any additional payment
or other consideration whatsoever with respect to any Invention pursuant to any
applicable law, including the Patent Law, in any jurisdiction.

 

  2.9.

The provisions of this Section 2 shall survive termination or expiration of the
Employment Agreement and shall be and remain in full force and effect at all
times thereafter.

 

  2.10.

Executive acknowledges that the Company has entered into the Employment
Agreement in reliance on his undertaking set forth in this Section, and that
given his access to information regarding the Company, the provisions of this
Section 2 are reasonable and necessary to protect the Company’s business and
rights.

 

  2.11.

If any one or more of the terms contained in this Proprietary Information,
Assignment of Inventions and Non-Disclosure Agreement shall for any reason be
held to be excessively broad with regard to time, geographic scope or activity,
the term shall be construed in a manner to enable it to be enforced to the
extent compatible with applicable law.

 

3.

Miscellaneous

 

  3.1.

Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Israel. Any dispute arising under or relating to this
Agreement or any transactions contemplated herein shall be resolved in
accordance with Section 20.6 of the Employment Agreement.

 

C-4



--------------------------------------------------------------------------------

  3.2.

Injunctive Relief. Any breach of this Agreement may cause irreparable harm to
the Company, for which damages would not be an adequate remedy, and therefore,
the Company will be entitled to injunctive relief from any court of competent
jurisdiction as such court so determines, restraining any violation or further
violation of this Agreement by Executive. The Company’s right to injunctive
relief shall be cumulative and in addition to any other remedies provided by law
or equity and without any requirement to post bond.

 

C-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has signed this Proprietary Information,
Non-Disclosure and Assignment of Inventions Agreement as of November 6, 2019.

 

EMPLOYEE

             

                                                      ACCEPTED AND AGREED: TEVA
PHARMACEUTICAL INDUSTRIES LTD

                

Name:   Title:  

            

Name:   Title:  

 

C-6